Order entered December 11, 1961, modifying the judgment of separation dated February 23, 1960, by reduction of the weekly payments to plaintiff in said judgment provided, unanimously reversed, on the law and on the facts and in the exercise of discretion, the provisions of said judgment for payment to plaintiff of sums aggregating $75 per week are reinstated as of March 14, 1961, and plaintiff is granted a counsel fee of $250, with $10 costs and disbursements to appellant. Order entered February 14, 1962 unanimously modified, on the law and on the facts and in the exercise of discretion, to the extent of striking all provisions for stay of execution, and otherwise affirmed, with $10 costs and disbursements to appellant. Defendant has failed to establish satisfactorily such a change in his financial circumstances as would justify either reducing the alimony and support provisions originally recited in the judgment of separation or conditionally staying the judgment for arrears. In so concluding we have taken cognizance of the fact that the business firm in which defendant is employed and in which he has a substantial interest is entirely controlled by himself and members of his immediate family. Settle order on notice. Concur — Botein, P. J., Rabin, McNally, Stevens and Steuer, JJ.